 

 

 

 

 

          

 

  

USE OF FORCE Incident Repor

       

  

 

  

 

 

 

 

 

    
 

 

 

 

 

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rpt ID: 2915 BU239: 8/15/2016 _( indber:
Report 1D: 2915 Badge: 347 Corrow Joseph Division:Patrol Date Entered:08/15/2016
Occurred: 08/15/2016 0:36 Date Modified :11107/2016
Case#:16BU23925 CFS#: Classification: Assault-Simple Status:Approved
District: D Area ' Beat: USB Location: 139 Main Street, Burlington, Vermont 05401 Approved by:215
Approval Date:11/07/2016
ppuspect Last Name Lundberg First Name Lori Middle Name A Alias SSN --
‘information Height 510 Weight 0 Gender Female DOB 03/04/1968 Race White Drivers License
Address: Street City State Zip Phone
Suspect appeared to be: Under the influence of: Was monitored for
@ Suspect Injured during incident: Yes Gang Involved: Unk Drugs/Chemicals: Unk for medical needs:
o Emotionally/Mentally disturbed: No Gang Name: Alcohol: Yes Transported/evaluated ar |
Weapons/Firearm Usage Handgun Pointed:[_] Shotgun Pointed: Ol Rifle Pointed: [7] SMG Pointed{_]
iy _ . _, Handgun Fired:[_] Shotgun Fired: [7] Rifle Fired:[_] SMG Firea{_]
Ps inflicted a firearm injury T] ; . . - . —
N used an improvised weapon: [_] All weapons activated performed satisfactorily:
Ro If "Yes" please explain: Please comment:
O
[neident Management
n/ arrested this suspect: Yes My first response controlled the incident:No | needed assistance: Yes | was injured: No Recorded/Taped: Yes
FEnvironment inside] Daylight] Artificial Light [X] Dry [X] Asphalt [xX] Grass [] ice/Snow [_] Witnesses/
Ic Outside [X] Darkness [X] Wet [] Concrete [_} Dirt [] Bystanders Present[X]
& Suspect Officer Approx # Relative
5 Resistance Resistance Response of Times Response R/R
dst Event Escape/Flee from Detention 4.0 Verbal Commands/Directions Given 5 2.0 -2.0
2nd Event Assaultive 4.0 Physical Force 1 3.0 -1.0
std Event Active Physical Resistance 4.0 Physical Force 1 3.0 -1.0
#th Event Active Physical Resistance 4.0 Verbal Commands/Directions Given 3 2.0 -2.0
Eth Event Active Physical Resistance 4.0 Applied Handcuffs/Tightness/Double Lockec 1 3.0 -1.0
6th Event 0.0 0 0.0 0.0
2h Event 0.0 0 0.0 0.0
Sth Event 0.0 0 0.0 0.0
Narrative:
w 1. On August 15, 2016, at 0036 hours, | responded to 139 Main Street in Burlington, Vermont, for a male and female refusing to leave the bar. When |

coarrived on scene, | observed a male and female walking westbound on Main Street. The bartender at JP’s (Aubree Brunette) pointed at the female and told me
she was punched by her twice. The female was later identified as Lori Lundberg (DOB 03/04/1968). | told Lundberg to stop multiple times and as | approached
her she told me not to touch her.

2. | took control of Lundberg’s right arm and she swung at me with her left arm with a closed fist. At this time, | was in fear that she was attempting to
assault me. | conducted a modified arm bar take down and assisted her to the ground. Lundberg continued to tense up and began yelling help. | told her multiple
times to stop resisting. Lundberg’s boyfriend, Mark Anderson (DOB 06/09/59), was less than a foot away from me asking me what | was doing in an aggressive
elevated tone. It should be noted that when | told Lundberg to stop originally, Anderson was almost directly next to me and just stated “What's going on?” | told
him multiple times to get back. | was finally able to place Lundberg in handcuffs. | once again had to tell Anderson to get back as he leaned in to yell at me. |

 

 

 

Burlington 152
 

 

  

 

se#; 16BU2392 Ss 8/15/2011 6 34) rc 7

  

 

 

      

 

 

advised him he would be pepper sprayed if he did not back up. Several officers arrived on scene and removed him from my immediate area. | double locked the

handcuffs on Lundberg and escorted her to my car with Ofc. Belleville.

3. | spoke with Brunette at JP’s and she agreed to a sworn recorded statement. Brunette told me that Anderson and Lundberg entered the bar and sat
down. She served them both one drink and Anderson began speaking with another patron at the bar. The other patron told Anderson he was from Virginia.
Anderson became upset with this and started verbally abusing the patron. Brunette told Anderson to leave the other customer alone and took their drinks away.
She asked Lundberg and Anderson to leave. They refused to leave. Brunette then called the police department. Anderson attempted to get Lundberg to leave.

6 Lundberg began yelling at Brunette and said something to the effect of “I’m going to kill you.” Anderson started yelling at the other customer calling him a “faggot”
Nand stating he was going to kill him because he was from Virginia. Brunette continued to ask Anderson and Lundberg to leave. Lundberg called Brunette a “cunt”
and punched her twice in the face. Brunette said her was halfway closed or so. Brunette said on a scale of 1-10, 1 being the least amount of pain she had ever felt
Oand 10 being the worst, the first punch was a 6-7 and the second punch was an 8 or 9. Lundberg exited the bar at this time and that was when Brunette pointed
b--her out. Brunette once again confirmed the female | had in custody was the same female that assaulted her.

g

4. Lundberg advised on scene that her shoulder was dislocated. BFD responded to the scene and transported Lundberg to the hospital where she was
seen and medically cleared.

LZ/Z2Z120

5. | spoke with Court Clerk Patti Creller who set bail at $ 1,500.00 and gave Lundberg conditions of release. | transported her to the Chittenden Regional

facility. ‘
He

6. | am requesting the honorable courts to set conditions for Lundberg to appear at the Burlington Police Department within 3 days for fingerprints and
/~ photographs.

 

 

 

Case 2:19-cv-00070-wks Document 1

Burlington 153
